DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08-16-2022 is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. (9,848,673) and U.S. Patent No. (10,813,409) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case the limitations “the outsole cover assembly comprises a higher rigidity than the knitted component” of claims 4, 11 and 18 do not have any support in the specification, as much para 0062 discloses “greater rigidity may be used to form protuberances 310” which is not the outsole cover.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adami et al (2013/0340295).
Regarding claim 1, Adami discloses a sole system for an article of footwear, the sole system comprising: 

    PNG
    media_image1.png
    600
    435
    media_image1.png
    Greyscale

a knitted component (fig 4, member 200, para 0035) comprising a plurality of knitted cleat members (fig 4 annotated above) located on an underfoot portion of the knitted component; and 
an outsole cover assembly (fig 4, member 204) comprising a plurality of cleat cover elements (fig 4, members 220 and 230) that define a plurality of recesses (fig 4, members 221-225 and 231-235) that are alignable with the plurality of knitted cleat members,
wherein at least a portion of the plurality of cleat cover elements are interconnected on the outsole cover assembly (as show in figs 1 and 17 that the cover elements 220 and 230 are interconnected to each other through the bottom of member 200).  
Regarding claim 2, Adami discloses the knitted component comprises an upper (fig 1, member 102) that includes a medial side and a lateral side.  

    PNG
    media_image2.png
    535
    726
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    583
    517
    media_image3.png
    Greyscale

Regarding claim 3, Adami discloses the outsole cover assembly comprises a lip that extends around a perimeter of the outsole cover assembly, and wherein, when the plurality of knitted cleat members are positioned in the plurality of recesses, the lip extends partially over at least one of the medial side and the lateral side (figs 2 and 10 annotated above).  

    PNG
    media_image4.png
    490
    792
    media_image4.png
    Greyscale

Regarding claim 6, Adami discloses the knitted component extends to a collar of the upper (fig 11 annotated above).
Regarding claim 7, Adami discloses an insert member that includes a plurality of protuberances (fig 4, member 202 and 260) that are alignable with the plurality of knitted cleat members.  
Regarding claim 8, Adami discloses an article of footwear, comprising: Page 3 of 14Application No.: 17/080,043Attorney Docket No.: 355016/140031US03CON Response Filed: 08/16/2022 Reply to Office Action of: 5/16/2022 
an upper (fig 1, member 102) that is at least partially formed with a knitted component (fig 1, member 200, para 0035), the knitted component comprising a plurality of knitted cleat members (fig 4 annotated above) located on an underfoot portion, the knitted component extending from the underfoot portion to proximate a collar (fig 11 annotated above); and 
an outsole cover assembly (fig 4, member 204) comprising a plurality of cleat cover elements (fig 4, members 220 and 230) that define a plurality of recesses (fig 4, members 221-225 and 231-235) that are alignable with the plurality of knitted cleat members.
Regarding claim 9, Adami discloses at least a portion of the plurality of cleat cover elements are interconnected on the outsole cover assembly (as show in figs 1 and 17 that the cover elements 220 and 230 are interconnected to each other through the bottom of member 200).  
Regarding claim 10, Adami discloses the outsole cover assembly comprises a lip that extends around a perimeter of the outsole cover assembly, and wherein, when the plurality of knitted cleat members are positioned in the plurality of recesses, the lip extends partially over at least one of a medial side of the upper and a lateral side of the upper (figs 2 and 10 annotated above).  
Regarding claim 12, Adami discloses the outsole cover assembly is bonded to the plurality of knitted cleat members with a thermoplastic polymer material (figs 16-18, para 0082).
Regarding claim 14, Adami discloses an insert member that includes a plurality of protuberances (fig 4, member 202 and 260) that are alignable with the plurality of knitted cleat members.
Regarding claim 15, Adami discloses a method, comprising: 
forming a knitted component that comprises a plurality of knitted cleat members located on (fig 4, member 200, para 0035); and 
securing (para 0082) the knitted component to an outsole cover assembly (fig 4, member 204) comprising a plurality of cleat cover elements (fig 4, members 220 and 230) that define a plurality of recesses (fig 4, members 221-225 and 231-235) that are alignable with the plurality of knitted cleat members,
 wherein at least a portion of the plurality of cleat cover elements are interconnected on the outsole cover assemblyPage 5 of 14Application No.: 17/080,043Attorney Docket No.: 355016/140031US03CON (as show in figs 1 and 17 that the cover elements 220 and 230 are interconnected to each other through the bottom of member 200).  Response Filed: 08/16/2022Reply to Office Action of: 5/16/2022
Regarding claim 16, Adami discloses the knitted component comprises an upper (fig 1, member 102) that includes a medial side and a lateral side.
Regarding claim 17, Adami discloses the outsole cover assembly comprises a lip that extends around a perimeter of the outsole cover assembly, and wherein, when the plurality of knitted cleat members are positioned in the plurality of recesses, the lip extends partially over at least one of the medial side and the lateral side (figs 2 and 10 annotated above).  
Regarding claim 19, Adami discloses forming the knitted component comprises forming a one-piece knitted element into an upper, such that the one-piece knitted element integrally extends from the underfoot portion to a collar of the upper (fig 11 annotated above, para 0082).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adami et al (2013/0340295) as applied to claims 1, 8, and 15 above, and further in view of Whiteman et al. (2014/0223777).
Regarding claims 4, 11, and 18, Adami teaches all limitations of claims 4, 11, 18 except the outsole cover assembly comprises a higher rigidity than the knitted component.
Whiteman teach a shoe sole having an outsole cover is higher rigidity then the other inside component (fig 16, member 1620 and 1630, para 0062).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Adami by having an outsole of higher rigidity to other layer inside, as taught by Whiteman, in order to increase shear capacity, protect the knitted component, and precisely serve to stabilize the foot (Whiteman, para 0005).
Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses “all of the plurality of cleat cover elements are interconnected on the outsole cover assembly, and wherein the outsole cover assembly is shaped to cover the entire underfoot portion (i.e. the entire a bottom of the sole)”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments, date 08-16-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive because 
 applicant argues that the prior art does not teach the limitations "the plurality of cleat cover elements are interconnected on the outsole cover assembly" and “an upper that is at least partially formed with a knitted component, the knitted component comprising a plurality of knitted cleat members located on an underfoot portion, the knitted component extending from the underfoot portion to proximate a collar” and “securing a knitted component to an outsole cover assembly comprising a plurality of cleat cover elements that define a plurality of recesses that are alignable with a plurality of knitted cleat members where at least a portion of the plurality of cleat cover elements are interconnected on the outsole cover assembly” . However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732